Citation Nr: 1133054	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-32 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for residuals of a right knee replacement (formerly degenerative joint disease of the right knee) prior to June 19, 2007 and in excess of 30 percent from August 1, 2008, to include consideration of whether the reduction from 100 percent to 30 percent from August 1, 2008 was proper.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




WITNESSES AT HEARING ON APPEAL

Appellant and J.W.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to June 1979 and from April 1980 to June 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania which continued the Veteran's 20 percent evaluation for degenerative joint disease of the right knee until June 19, 2007, assigned a temporary 100 percent evaluation for residuals of a total right knee replacement (formerly degenerative joint disease of the right knee) for the prosthetic replacement of the Veteran's right knee joint from June 19, 2007 to July 31, 2008, and assigned a 30 percent evaluation for residuals of a total right knee replacement from August 1, 2008.  Thereafter, the Veteran's file was transferred to the RO in Newark, New Jersey.  

In a December 2008 rating decision, the RO in Newark, New Jersey continued the 30 percent rating assigned for residuals of a total right knee replacement from August 1, 2008.  

In October 2009, the Veteran testified during a personal hearing at the RO, and in September 2010, at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.  

In January 2011, the Board remanded this case for further evidentiary development.  Unfortunately, as explained below, the remand orders were not substantially complied with prior to the case being returned to the Board for further appellate action.  

The Veteran underwent a total right knee replacement on June 19, 2007.  Pursuant to regulation, the RO granted a temporary 100 percent rating, effective from June 19, 2007 to July 31, 2008.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The 100 percent rating in effect during that period is the maximum rating possible under all potentially applicable rating criteria.  Specifically, Diagnostic Code 5055 provides that the Veteran is entitled to a 100 percent schedular rating for 1 year following implantation of a prosthesis.  Id.  As the Veteran has received the maximum rating allowable for a total knee replacement for the period of time from June 19, 2007 to July 31, 2008, there is no issue in controversy with regard to that specific time period.

As explained below, the Board finds that the record reasonably raises a claim for a total disability rating based on individual unemployability.  Although that issue was not certified for appellate review, the Board notes the recent judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the Board has rephrased the issues as listed on the title page to better reflect the claims on appeal.  

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Preliminarily, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Moreover, a remand is required in cases where obtaining further evidence or any other action is essential for a proper appellate decision.  38 C.F.R. § 19.9 (2010).

In this case, in its January 2011 remand, the Board directed that any records from the Social Security Administration (SSA) pertaining to the Veteran, to include any records pertaining to his claimed receipt of disability benefits for his service-connected right knee disorder be obtained.  In addition, any outstanding treatment records, both VA and private, pertaining to service-connected residuals of a total right knee replacement, were to be requested, and if indicated, obtained and associated with the claims folder.  If any records sought were not obtained, the Veteran was to be notified and any attempts to obtain such records were to be documented in the claims folder.

Accordingly, a January 2011 letter notified the Veteran that within 30 days he should identify any VA and/or private treatment providers that have treated him for his service-connected residuals of a total right knee replacement, as well as the dates and locations of such treatment.  He was also advised to submit any additional evidence and/or information relevant to this appeal.  

In February 2011, the Veteran's SSA records were received and associated with the claims file.  In addition, a February 2011 statement was received from the Veteran (within the aforementioned 30 day time period) indicating that he "did not have any new and material evidence to support his claim."  However, he also stated that he had received all surgical and follow-up treatment for his service-connected right knee disability at the East Orange Campus of the VA New Jersey Health Care System and all treatment records pertaining to his claim for an increased rating could be obtained from that facility.  

However, there is no indication in the claims file that any updated VA treatment records were requested or obtained from the East Orange Campus of the VA New Jersey Health Care System.  In this regard, the Board notes that there are no treatment records dating since January 2010 from the East Orange Campus of the VA New Jersey Health Care System, and since October 2009 from the Trenton VA Outpatient Clinic where the Veteran reportedly receives any primary medical care, to include referrals to the East Orange VA for his service-connected right knee disability. 

In addition, the Board notes that the Veteran filed his claim for an increased rating in September 2006, whereby he submitted an MRI report of his right knee dated August 2006 from the Lyons VA Health Care System.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, there are not treatment records for the Veteran's service-connected right knee disability dating from September 2005 to August 2006.  Accordingly, VA treatment records, if any, dating from September 2005 to August 2006, should be requested from the Lyons VA Health Care System, the East Orange New Jersey VA health care system, and the Trenton VA Outpatient Clinic.  

Also, at the September 2010 Travel Board Hearing, the Veteran's representative indicated his intent to submit "new evidence of the Veteran's stay at the Crisis Center and the Trenton Behavioral Health Center."  The representative stated that he would make copies of such records and return them to the undersigned that same day.  However, those records have not been associated with the claims file.  Accordingly, upon remand, the Veteran and his representative should be contacted and requested to submit copies of such treatment records, and if necessary, as it is unclear if such records are VA or private treatment records, provide the Veteran and his representative with a VA Form 21-4241 for each facility.   

Any ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In regards to a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), the Board acknowledges that the Veteran's representative of record at the time of the October 2009 DRO hearing explicitly stated that neither he nor the Veteran were initiating a claim for Individual Unemployability based on the Veteran's service-connected right knee disability.  However, the Veteran has since acquired a new representative and he has asserted on multiple occasions that his right knee disability has worsened and that he is no longer able to work because his right knee disability has essentially rendered him unemployable.  In this respect, he testified that he stopped working full-time around August 2007 due to his right knee disability.  In addition, records from the Social Security Administration (SSA) show that the Veteran has been deemed disabled by the SSA since May 2007 due to a primary diagnosis of status post total right knee replacement.  

The Court has held that TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

TDIU may be assigned when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R. §§ 3.341(a), 4.19. 

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). 

The Board, therefore, must evaluate whether there are circumstances in the appellant's case, apart from any non-service connected condition and advancing age, which would justify a TDIU due solely to the service-connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Here, the Veteran is currently service-connected for the single condition of residuals of a total right knee replacement (formerly degenerative joint disease), currently evaluated as 30 percent disabling.  The September 2008 VA examiner found that the Veteran's right knee disability interfered with his daily activity in that it limited how long he could walk and stand.  A January 2010 VA examiner found that the Veteran's right knee disability interfered with ambulating stairs, squatting, and how long the Veteran could walk or stand.  At the September 2010 Travel Board hearing, the Veteran testified that he had not worked since approximately August 2007.  He stated that due to his right knee disability, he had to quit his job as a fabricator in a factory because he was unable to walk around the warehouse.  He stated that the company he was working for told him to quit because he was unable to perform up to standards due to right knee pain and the right knee popping out of joint.  He reported collecting unemployment for 2 months.  The testified that his previous occupational experience included working as a fabricator in a factory, an Athletic Director at the Boys and Girls Club, a Facility Manager at the YMCA, and a Camp Director.  The record further shows previous occupational experience as a security guard and a custodian.  

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect all of an appellant's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The record does not contain this opinion and such an opinion is required.

In addition, the Board notes that the Veteran has not been provided notice pursuant to the Veterans Claims Assistance Act (VCAA) regarding the information and evidence needed to substantiate the claim for a TDIU.  The RO should provide the Veteran with such notice. 

Finally, given the Veteran's conflicting statements in regards to whether he was laid off from his employment as a fabricator, and that he was told to quit due to poor job performance as a result of his right knee disability, the Veteran should be asked to provide any documents such as work evaluations from his former factory employer that tend to support his claim that his right knee disability interfered with his work performance.  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran and his representative an appropriate notice letter explaining how to establish entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b). 

2. Obtain any relevant medical records from the East Orange Campus VA New Jersey Health System dating from September 2005 to August 2006 and since January 2010, the Trenton VA Outpatient Clinic dating from September 2005 to August 2006 and since October 2009, and the Lyons VA Health Care System dating from September 2005 to August 2006, if any, and associate those records with the claims file.

3. Request clarification from the Veteran and his representative as to the dates of and whether the treatment received from the Crisis Center and the Trenton Behavioral Health Care Center was VA or private treatment and obtain the indicated records.  

4. Request that the Veteran provide any documents such as work evaluations from his former factory employer that tend to support his claim that his right knee disability interfered with his occupational performance.

5. Afford the Veteran a VA examination to determine the combined impact of all service-connected disabilities on his ability to obtain and maintain gainful employment.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum. 

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non-service connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service connected disability, either alone, together or in some combination, render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him. 

The Veteran is currently service-connected for his right knee disability only.

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why. 

6. Review the examination report(s) to ensure that it (they) contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted. 

7. If the medical opinion or other evidence reveals that the Veteran's service-connected disability renders him unemployable, without regard to the Veteran's age or the impact of any non-service connected disabilities, but the Veteran does not meet the percentage requirements of 38 C.F.R. § 4.16(a), consider whether referral for an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b) are met.  If such criteria are met, the case should be referred to the Undersecretary for Benefits or the Director of the C&P Service for appropriate action. 

8. After completing the requested action, and any additional notification and development deemed warranted, readjudicate the claims for a rating in excess of 30 percent for residuals of a right knee replacement (formerly DJD) from August 1, 2008, to include whether the reduction from 100 percent to 30 percent from August 1, 2008 was proper and entitlement to TDIU, to include on an extraschedular basis, in light of all pertinent evidence and legal authority.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



